[Cite as State v. Vargas, 2012-Ohio-2768.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97377




                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.



                                      VERKO VARGAS
                                                            DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-552581

        BEFORE:          Jones, J., Blackmon, A.J., and Keough, J.

        RELEASED AND JOURNALIZED:                     June 21, 2012
ATTORNEY FOR APPELLANT

Christopher R. Fortunato
13363 Madison Avenue
Lakewood, Ohio 44107


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Justin S. Gould
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} Defendant-appellant, Verko Vargas, appeals his conviction for obstructing

official business. We affirm.

       {¶2} In 2011, Vargas was charged with one count each of theft of a motor vehicle

and obstructing official business.   The matter proceeded to a trial by jury at which the

following pertinent evidence was presented.

       {¶3} Aria Mondla-Dontarvon testified that she allowed her daughter, Edenike, to

drive her car to work the evening of July 16, 2011. Vargas, who was dating Edenike at

the time, rode with her to work. Edenike went inside to work her shift and left the keys

with Vargas, who often waited for her while she worked.

       {¶4} When her shift ended the next morning, Edenike went outside to discover that

her mother’s car and Vargas were missing.     Aria and Edenike each testified that Vargas

did not have permission to use the car.

       {¶5} Kimberly Wilson testified that she was driving on Pearl Road at about 3:45

a.m. on July 17, 2011, when a blue car passed her at a high rate of speed.     She called

911.   Minutes later she saw the car again, crashed into a telephone pole.   She saw the

driver, later identified as Vargas, standing outside the car. Wilson testified that she

drove up to Vargas to see if he was injured, but he ran away.     The police arrived and

Wilson told them that Vargas had run behind the bank.

       {¶6} Strongsville police officer Michael Mendise testified that he responded to the

scene where Wilson informed him that Vargas had run behind the bank, which is perched
on a steep ravine. According to Patrolman Mendise, he could smell an odor of alcohol

as he approached a set of steps behind the bank; he then saw Vargas hiding under the

stairs. Patrolman Mendise ordered Vargas to put his hands up and Vargas complied.

Vargas then began to “scoot” toward the edge of the ravine.     Patrolman Mendise ordered

Vargas to move toward him and away from the cliff, warning him “don’t go forward or

you’re going to get hurt.”

       {¶7} Vargas went over the edge of the cliff and the officers lost sight of him.   The

officers heard noises that sounded like Vargas falling down the side of the cliff and then

heard him splash into the river at the bottom of the ravine.     The officers immediately

proceeded down the cliff because they were concerned about Vargas’s safety.

Patrolman Mendise testified that he “fell, slid, and tripped” down the steep ravine,

describing the descent as “disastrous.”

       {¶8} Vargas began to wade and swim in the river.                 The police finally

apprehended him and pulled him to safety. A rescuer with the Southwest Emergency

Response Team (“SERT”) repelled down the side of the ravine to assess Vargas’s

condition. Eventually, the rescuing officers and Vargas had to be pulled up the side of

the cliff by ropes.   The entire incident lasted three hours and included multiple members

of the Strongsville Police and Fire Departments, SERT, and Cleveland Metroparks

rangers.

       {¶9} The jury convicted Vargas of obstructing official business but acquitted him

of theft.   The trial court sentenced him to ten months in prison.          It is from this
conviction that Vargas now appeals, raising three assignments of error for our review; the

assigned errors will be discussed together.

       I. The appellant’s conviction should be reversed when there was
       insufficient evidence to convict the appellant of obstructing official
       business.

       II. The trial court’s verdict was against the manifest weight of the
       evidence.

       III.   The trial court erred when it should have granted a judgment of

       acquittal under Crim.R. 29.

                                     Law and Analysis

       {¶10} Crim.R. 29 mandates that the trial court issue a judgment of acquittal where

the state’s evidence is insufficient to sustain a conviction for the offense. Crim.R. 29(A)

and sufficiency of evidence review require the same analysis.   State v. Mitchell, 8th Dist.

No. 95095, 2011-Ohio-1241, ¶ 18, citing State v. Tenace, 109 Ohio St.3d 255,

2006-Ohio-2417, 847 N.E.2d 386. But the legal concepts of sufficiency of the evidence

and weight of the evidence are both quantitatively and qualitatively different. State v.

Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52, 678 N.E.2d 541, paragraph two of the

syllabus.

       {¶11} The role of an appellate court presented with a sufficiency of the evidence

argument is delineated as follows:

       An appellate court’s function when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence
       admitted at trial to determine whether such evidence, if believed, would
       convince the average mind of the defendant’s guilt beyond a reasonable
       doubt. The relevant inquiry is whether, after viewing the evidence in a light
       most favorable to the prosecution, any rational trier of fact could have
       found the essential elements of the crime proven beyond a reasonable
       doubt.

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus.

       {¶12} On the other hand, the weight of the evidence concerns the inclination of the

greater amount of credible evidence offered to support one side of the issue rather than

the other. State v. Robinson, 8th Dist. No. 96493, 2011-Ohio-6077, ¶ 14, citing, State v.

Brindley, 10th Dist. No. 01AP-926, 2002-Ohio-2425, ¶ 16. When presented with a

challenge to the manifest weight of the evidence, an appellate court, after

     reviewing the entire record, weighs the evidence and all reasonable
     inferences, considers the credibility of witnesses and determines whether in
     resolving conflicts in the evidence, the [trier of fact] clearly lost its way and
     created such a manifest miscarriage of justice that the conviction must be
     reversed and a new trial ordered.
Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist. 1983).   An appellate court should reserve reversal of a conviction as being against

the manifest weight of the evidence for only the most “exceptional case in which the

evidence weighs heavily against the conviction.” Thompkins at id.

       {¶13} Although sufficiency and manifest weight are different legal concepts,

manifest weight may subsume sufficiency in conducting the analysis; that is, a finding

that a conviction is supported by the manifest weight of the evidence necessarily includes

a finding of sufficiency.         Cleveland v. Kirkpatrick, 8th Dist. No. 94950,

2011-Ohio-2257, ¶ 26, citing State v. Braxton, 10th Dist. No. 04AP-725,

2005-Ohio-2198, ¶ 15.     “[T]hus, a determination that a conviction is supported by the
weight of the evidence will also be dispositive of the issue of sufficiency.” Kirkpatrick at

id.

       R.C. 2921.31 prohibits obstructing official business and provides:

       (A) No person, without privilege to do so and with purpose to prevent,
       obstruct, or delay the performance by a public official of any authorized act
       within the public official’s official capacity, shall do any act that hampers or
       impedes a public official in the performance of the public official’s lawful
       duties.

       (B) Whoever violates this section is guilty of obstructing official business.
       Except as otherwise provided in this division, obstructing official business
       is a misdemeanor of the second degree. If a violation of this section
       creates a risk of physical harm to any person, obstructing official business is
       a felony of the fifth degree.

       {¶14} Vargas claims that the state failed to provide sufficient evidence to convict

him of obstructing official business, and the trial court should have granted his Crim.R.

29 motion for acquittal, because running away from the police did not obstruct official

business nor did he cause a risk of physical harm to anyone. He further claims that the

conviction was against the manifest weight of the evidence because there was “no

evidence of an illegal act.”   We disagree.

       {¶15} This court has found that obstructing official business is established where

there is both an illegal act that quickens the duty of the police officer to enforce the law,

and interference with intent to impede that enforcement. Garfield Hts. v. Simpson, 82

Ohio App.3d 286, 291, 611 N.E.2d 892 (8th Dist.1992), citing Warrensville Hts. v.

Watson, 50 Ohio App.2d 21, 361 N.E.2d 546 (8th Dist.1976). Fleeing from pursuing

police may be sufficient to sustain a conviction for obstructing official business. In
State v. Wilson, 8th Dist. No. 96627, 2011-Ohio-6886, police officers responded to a

beauty salon based on a report of a man with a gun.      When the police arrived at the salon

they saw the defendant walking away.       A chase ensued and the police were able to

apprehend the defendant after he fell into a creek.   This court found that the defendant’s

decision to ignore police orders and flee was sufficient to show that he obstructed official

business.

       {¶16} In State v. Williams, 8th Dist. No. 89574, 2004-Ohio-4476, this court

affirmed a conviction for obstructing official business when the defendant ignored police

orders to stop and the police chased the defendant for several minutes before

apprehending him. This court found that the fact that cars had to swerve around the

defendant to avoid hitting him and the defendant swallowed evidence was sufficient to

constitute obstructing official business. Id. at ¶ 38.     In Williams, this court noted that

the risk of physical harm the defendant caused was to himself.

       {¶17} In this case, the police were investigating a single car accident in the middle

of the night.   Contrary to Vargas’s assertion that he should have been free to walk away,

Patrolman Mendise testified that he had a duty to investigate because Vargas had left the

scene of an accident and the officer had to make sure he was not injured.     Moreover, the

officer smelled a strong odor of alcohol emanating from the area where he located

Vargas.     Vargas ignored the police order to stay away from the edge of the ravine.

Once Vargas went over the side of the cliff and into the river, Patrolman Mendise

testified that he heard Vargas struggling in the water “like [he] was choking.”          The
officers, who knew the terrain was dangerous, decided to follow Vargas over the cliff and

into the river in order to rescue him.

       {¶18} Sergeant John Hall testified that all but one officer on duty that night

responded to the scene to assist in the pursuit and rescue. He further testified that it is an

officer’s duty at the scene of a car accident to investigate the accident and determine if

there are any injuries, alcohol involved, take a report, etc.

       {¶19} Based on these facts, the state presented sufficient evidence that the police

were unable to complete their duties at the scene of the car accident because they had to

chase, and then rescue Vargas.

       {¶20} The state also presented sufficient evidence that Vargas’s actions caused a

risk of physical harm.   The entire incident lasted approximately three hours and involved

multiple facets of the city’s safety forces.    Patrolman Mendise and three other officers

involved testified that Vargas put himself and the police, fire, and SERT at risk of harm.

Liuetenant Harry Drennan of the Strongsville Fire Department and SERT testified that

descending the side of the ravine without safety equipment, as the officers in this case did

to pursue Vargas, presented a risk of injury to the officers.   Liuetenant Drennan testified

that while he was treating Vargas for any possible injuries, Vargas “slapped” or “hit” him

hard enough to knock him off balance and into a patch of poison ivy. Moreover,

Vargas, who had just been in a car accident, presented a risk of injury to himself as he

traversed dangerous terrain in the middle of night trying to evade capture.             After

reviewing the entire record, weighing the evidence and considering the credibility of the
witnesses, we are not persuaded that the jury lost its way and created such a miscarriage

of justice that Vargas’s conviction must be reversed.

       {¶21} Therefore, we find that the Vargas’s conviction for obstructing official

business was supported by sufficient evidence and was not against the manifest weight of

the evidence.   Accordingly, the assignments of error are overruled.

       {¶22} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.       Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

PATRICIA ANN BLACKMON, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR